Per Curiam.
Because this amended petition seeks belated appeal of a lower tribunal order in a civil matter, the amended petition is denied. See Powell v. Fla. Dep't of Corrections , 727 So.2d 1103 (Fla. 1st DCA 1999) (stating that because the proceedings below were civil in nature, the provisions of Florida Rule of Appellate Procedure 9.141(c) are not applicable). Petitioner may seek relief in the lower tribunal by a motion pursuant to Florida Rule of Civil Procedure 1.540. See Welch v. Department of Corrections , 238 So.3d 1281 (Fla. 1st DCA 2018).
Bilbrey, Winokur, and Jay, JJ., concur.